                            Case 2:18-cv-00591-KJM-AC Document 64 Filed 10/21/19 Page 1 of 3

                       1   Gregory B. Thomas (SBN 239870)
                           E-mail: gthomas@bwslaw.com
                       2   Temitayo O. Peters (SBN 309913)
                           E-mail: tpeters@bwslaw.com
                       3   BURKE, WILLIAMS & SORENSEN, LLP
                           1901 Harrison Street, Suite 900
                       4   Oakland, CA 94612-3501
                           Tel: 510.273-8780 Fax: 510.839.9104
                       5
                           Attorneys for Defendants
                       6   SAN JOAQUIN COUNTY, STEVE
                           MOORE, DAVE OLIVER, JOE PETRINO
                       7

                       8                                 UNITED STATES DISTRICT COURT
                       9                                EASTERN DISTRICT OF CALIFORNIA
                   10

                   11      BLACK LIVES MATTER-STOCKTON                        Case No. 2:18-cv-00591-KJM-AC
                           CHAPTER, et al.,
                   12                                                         STIPULATION TO DISMISS ACTION
                                         Plaintiffs,                          WITH PREJUDICE; [PROPOSED] ORDER
                   13      v.
                   14      SAN JOAQUIN COUNTY SHERIFF’S
                   15      OFFICE, et al.,

                   16                    Defendants.

                   17             Pursuant to a settlement agreement, the parties in this action, through their respective

                   18      attorneys of record, hereby stipulate, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii),

                   19      to dismiss all Plaintiffs’ claims in this action against all Defendants, with prejudice, each party to

                   20      bear their own fees and costs.

                   21      Dated: October 21, 2019                             BURKE, WILLIAMS & SORENSEN, LLP
                   22

                   23
                                                                               By:     /s/ Temitayo O. Peters, Esq.
                   24                                                                Gregory B. Thomas, Esq.
                                                                                     Temitayo O. Peters, Esq.
                   25                                                                Attorneys for Defendants
                                                                                     SAN JOAQUIN COUNTY, STEVE
                   26                                                                MOORE, DAVE OLIVER, JOE PETRINO
                   27
                   28      ///
B URKE , W ILLI AM S &                                                                         CASE NO. 2:18-CV-00591-KJM-AC
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                                                                            -1-          STIPULATION AND [PROPOSED] ORDER
      OAKLA ND
                           Case 2:18-cv-00591-KJM-AC Document 64 Filed 10/21/19 Page 2 of 3

                       1   Dated: October 21, 2019                          LAW OFFICE OF YOLANDA HUANG

                       2                                                    By:          /s/ Yolanda Huang______
                                                                                  YOLANDA HUANG, ESQ.
                       3                                                          Attorney for Plaintiffs
                       4

                       5                       DECLARATION REGARDING AUTHORIZATION
                       6          Under E.D. Cal. Local Rule 131(e), I attest that I obtained authorization in the filing of
                       7   this document from the other signatory listed here.
                       8

                       9                                                          By:      /s/ Temitayo O. Peters, Esq.
                                                                                        Temitayo O. Peters, Esq.
                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27
                   28
B URKE , W ILLI AM S &                                                                          CASE NO. 2:18-CV-00591-KJM-AC
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                                                                          -2-             STIPULATION AND [PROPOSED] ORDER
      OAKLA ND
                            Case 2:18-cv-00591-KJM-AC Document 64 Filed 10/21/19 Page 3 of 3

                       1                                          [PROPOSED] ORDER
                       2            PURSUANT TO STIPULATION, the above-referenced case is hereby dismissed with

                       3   prejudice; each party to bear its own attorneys’ fees and costs.

                       4            IT IS SO ORDERED.

                       5   Dated: October ___, 2019
                       6

                       7
                                                                           ___________________________________
                       8
                                                                           HON. KIMBERLY MUELLER
                       9
                                                                           JUDGE OF THE U.S. DISTRICT COURT FOR
                   10
                                                                           THE EASTERN DISTRICT OF CALIFORNIA
                   11

                   12

                   13

                   14
                           OAK #4819-1835-7672 v1
                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27
                   28
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                           CASE NO. 2:18-CV-00591-KJM-AC
                                                                             -3-
  ATTO RNEY S AT LAW                                                                                     [PROPOSED] ORDER
      OAKLA ND
